UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1116


RICHARD C. WEIDMAN,

                   Plaintiff – Appellant,

             v.

EXXON MOBIL CORPORATION,

                   Defendant – Appellee,

             and

F. BUD CARR; KENT DIXON; MEGHAN HASSON; CLARION ELLIS
JOHNSON; STEPHEN D. JONES; GERARD MONSIVAIZ; JEREMY
SAMPSELL; VICTORIA MARTIN WELDON; DANIEL WHITFIELD; JEFFREY
WOODBURY,

                   Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:13-cv-00501-CMH-JFA)


Submitted: August 25, 2020                                 Decided: August 27, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Richard C. Weidman, Appellant Pro Se. Ryan Michael Bates, HUNTON ANDREWS
KURTH, LLP, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Richard C. Weidman appeals the district court’s order denying his motion to deny

Exxon Mobil’s Bill of Costs. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Weidman v. Exxon

Mobil Corp., No. 1:13-cv-00501-CMH-JFA (E.D. Va. Jan. 28, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3